J-S51002-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KAREEM MATTHEW MAZYCK                      :
                                               :
                       Appellant               :   No. 1134 MDA 2019

          Appeal from the Judgment of Sentence Entered June 6, 2019
    In the Court of Common Pleas of Lackawanna County Criminal Division at
                       No(s): CP-35-CR-0002699-2018


BEFORE: MURRAY, J., McLAUGHLIN, J., and McCAFFERY, J.

MEMORANDUM BY MURRAY, J.:                           FILED DECEMBER 22, 2020

        Kareem Matthew Mazyck (Appellant) appeals from the judgment of

sentence imposed after he pled guilty to selling a non-controlled substance

represented as a controlled substance.1 We affirm.

        The trial court explained:

        These charges stemmed from a November 19, 2018[] incident
        wherein a confidential informant (hereinafter “C.I.”) informed
        Lackawanna County Detectives that he/she could purchase crack
        cocaine from the Appellant. Specifically, the Appellant agreed to
        meet the C.I. via text message and sell him/her a quantity of crack
        cocaine. The C.I. and the Appellant planned to meet at the Fast
        Lane Gas Station in Dunmore, Pennsylvania. Lackawanna County
        Detectives conducted surveillance at the meet location, and
        observed a blue Chevy Cobalt appear. Outfitted with a covert
        audio listening device, the C.I. identified the blue Chevy Cobalt as
        the Appellant’s vehicle. Next, the C.I. entered the Appellant’s
        vehicle with $200 [] of pre-recorded serialized U.S. currency.
        Subsequently, the C.I. exited the vehicle, and signaled completion
____________________________________________


1   35 P.S. § 780-113(a)(35)(ii).
J-S51002-20


       of the drug transaction. Based upon that signal, the detectives
       initiated a traffic stop. Immediately, detectives conducted a
       custodial arrest of the Appellant, and detained his passenger.
       Detectives provided Miranda warnings to both the Appellant and
       his passenger. Simultaneously, the C.I. handed Detective Corey
       Condrad a plastic bag containing a quantity of suspected crack
       cocaine purchased from the Appellant. The C.I. identified the
       Appellant as the supplier of the [suspected] crack cocaine. Upon
       a custodial search of the Appellant, detectives recovered an
       iPhone, and $200 of the pre-recorded serialized U.S. currency.

Trial Court Opinion, 6/22/20, at 2-3 (citations omitted).

       Appellant pled guilty on February 8, 2019 to selling a non-controlled

substance represented as a controlled substance.2 On May 7, 2019, the trial

court sentenced Appellant to 21 to 46 months of incarceration, followed by 2

years of probation. On June 6, 2019, the trial court issued an order sua sponte

modifying Appellant’s sentence to 21 to 48 months of incarceration, followed

by 1 year of probation.3 That same day, in what appears to be a result of

mixed signals or miscommunication between the trial court and Appellant,

Appellant filed a notice of appeal from the May 7, 2019 judgment of sentence.


____________________________________________


2 The suspected crack cocaine was sent to a laboratory where it was
determined to be soap. See N.T., 5/7/19, at 3.

3 The trial court explained it modified the sentence after it “recognized an
obvious and patent mistake in [Appellant’s] sentence as the original sentence
exceeded the five (5) year maximum pursuant to 35 P.S. § 780-113(j).” Trial
Court Opinion, 6/22/20, at 3; see also Commonwealth v. Coleman, 226
A.3d 598, 604 n.6 (Pa. Super. 2020) (“A trial court may sua sponte correct a
patent or obvious mistake.”) (citing, inter alia, Pa.R.Crim.P. 720); see also
Id. at 604 n.7 (“A trial court may correct an illegal sentence sua sponte, even
where a defendant has started serving that sentence.”) (citations omitted).




                                           -2-
J-S51002-20



       On June 14, 2019, Kevin McNicholas, Esq., filed a motion to withdraw

as Appellant’s counsel.        On June 21, 2019, the trial court received and

docketed an untitled “Pro Se Filing” from Appellant; it also granted Attorney

McNicholas’ motion to withdraw.

       On June 26, 2019, the trial court appointed Ryann D. Loftus, Esq. to

represent Appellant.      On July 3, 2019, Appellant timely appealed from the

June 6, 2019 judgment of sentence.4 Both Appellant and the trial court have

complied with Pennsylvania Rule of Appellate Procedure 1925.

       On appeal, Appellant presents two issues:

       1.   Whether the trial court erred and abused its discretion in
       sentencing Appellant in the aggravated range based upon
       impermissible factors, namely factors related to separate criminal
       matters for which the Appellant had not been convicted or was
       otherwise punished?

       2.   Whether the Sentence imposed by the trial court was harsh,
       excessive and an abuse of discretion in light of the Sentencing
       Guidelines and under the facts and circumstances of the case?

Appellant’s Brief at 4.5



____________________________________________


4 As directed by this Court, on August 9, 2019, Appellant filed a praecipe to
strike the notice of appeal from the May 7, 2019 judgment of sentence. In
response, we issued an order on August 21, 2019 striking Appellant’s appeal
at 944 MDA 2019.

5 Appellant’s Rule 1925(b) statement raises an additional claim. See Rule
1925(b) Statement, 7/17/19, at *1. However, we do not address the claim
because Appellant does not raise it in his brief. See Commonwealth v.
Briggs, 12 A.3d 291, 310 n.19 (Pa. 2011), cert. denied, 132 S.Ct. 267 (2011)
(refusing to address claim appellant raised with trial court but subsequently
abandoned in brief).

                                           -3-
J-S51002-20



      Appellant challenges the discretionary aspects of his sentence.          “The

right to appellate review of the discretionary aspects of a sentence is not

absolute, and must be considered a petition for permission to appeal.”

Commonwealth v. Buterbaugh, 91 A.3d 1247, 1265 (Pa. Super. 2014).

“An appellant must satisfy a four-part test to invoke this Court’s jurisdiction

when challenging the discretionary aspects of a sentence.” Id. We conduct

this test to determine whether:

      (1) the appellant preserved the issue either by raising it at the
      time of sentencing or in a post-sentence motion; (2) the appellant
      filed a timely notice of appeal; (3) the appellant set forth a concise
      statement of reasons relied upon for the allowance of appeal
      pursuant to Pa.R.A.P. 2119(f); and (4) the appellant raises a
      substantial question for our review.

Commonwealth v. Baker, 72 A.3d 652, 662 (Pa. Super. 2013) (citation

omitted).

      Here, Appellant filed a timely notice of appeal and included in his brief

a Rule 2119(f) concise statement. See Appellant’s Brief at 9-10. However,

Appellant failed to preserve his claims by raising them at sentencing or in a

timely post-sentence motion. We thus find that the claims are waived.

      The Rules of Appellate Procedure state: “Issues not raised in the lower

court are waived and cannot be raised for the first time on appeal.” Pa.R.A.P.

302(a).     “To preserve issues concerning the discretionary aspects of

sentencing, a defendant must raise them during sentencing or in a timely

post-sentence motion.” Commonwealth v. Feucht, 955 A.2d 377, 383 (Pa.

Super. 2008) (citations omitted). “Moreover, a party cannot rectify the failure

                                      -4-
J-S51002-20


to preserve an issue by proffering it in response to a Rule 1925(b) order.”

Commonwealth v. Monjaras-Amaya, 163 A.3d 466, 469 (Pa. Super. 2017)

(citations and emphasis omitted). This Court will not overlook waiver simply

because the trial court substantively addressed the issue in its 1925(a)

opinion.   See Commonwealth v. Melendez-Rodriguez, 856 A.2d 1278,

1287-89 (Pa. Super. 2004) (en banc).

       The record indicates that Appellant failed to raise his claims at

sentencing6 or in a timely post-sentence motion.7 See Trial Court Opinion,

6/22/20, at 3. “[W]here the issues raised assail the trial court’s exercise of

discretion in fashioning the defendant’s sentence, the trial court must be given

the opportunity to reconsider the imposition of the sentence either through

the defendant raising the issue at sentencing or in a post-sentence motion.”

Commonwealth v. Cramer, 195 A.3d 594, 610 (Pa. Super. 2018) (citation




____________________________________________


6See N.T., 5/7/19, at 1-5; see also Commonwealth Brief at 4 (“Appellant did
not object to his sentence at the sentencing hearing.”).

7 The only filing by Appellant between the June 6, 2019 judgment of sentence
and his July 3, 2019 notice of appeal was the untitled “Pro Se Filing,” docketed
on June 21, 2019. As Appellant was still represented by Attorney McNicholas,
the filing was a legal nullity. See Commonwealth v. Nischan, 928 A.2d
349, 355 (Pa. Super. 2007) (citation omitted). Moreover, it was untimely
under Pennsylvania Rule of Criminal Procedure 720(A)(1) (“[A] written post-
sentence motion shall be filed no later than 10 days after imposition of
sentence.”); Commonwealth v. Wrecks, 931 A.2d 717, 719-20 (Pa. Super.
2007) (“An untimely post-sentence motion does not preserve issues on
appeal.”) (citation omitted).


                                           -5-
J-S51002-20


omitted).   “[T]he failure to do so results in waiver of those claims.”      Id.

(citations omitted). Accordingly, we are constrained to find waiver.

     We further note that Appellant’s issues would not merit relief even in

the absence of waiver.    The trial court provided a detailed and thorough

explanation for sentencing Appellant in the aggravated-range.       Trial Court

Opinion, 6/22/20, at 9-12. The court reasoned:

     [A]s required by 42 Pa.C.S. § 9721(b), this [c]ourt upheld a duty
     to protect the community and exhibited serious concern for the
     Appellant’s continued criminal behavior while incarcerated. This
     Court relied on several factors that led to the Appellant’s
     aggravated range sentence on Count II.

            Specifically, consideration of the particular facts of the
     offense as well as the individual circumstance involving the
     Appellant’s parole status, and his participation in a drug
     transaction with another parolee in his vehicle. (Notes to
     Testimony, May 7, 2019 p. 4). First, the Appellant’s parole status
     demonstrates an inability to rehabilitate or reform. See
     Commonwealth v. Harmon, 523 Pa. 643, 565 A.2d 1168 (Pa.
     1989)(trial court used fact that appellant was on work release
     when he committed second offense as an aggravating factor for
     sentencing); See also Commonwealth v. Penrod, 578 A.2d
     486, 491 (Pa. Super 1990)(finding that prompt or recent
     recidivism is an aggravating factor at the time of sentencing,
     because it gives “rise to an inference of intransigence rather than
     mere relapse following sincere attempts to reform.”);
     Commonwealth v. Eck, 654 A.2d 1104, 1106-07 (Pa. Super.
     1995)(considering information that crime committed while
     defendant was on probation as aggravating sentencing factor).
     Second, the Appellant minimized his role in the underlying
     offense, citing that “he sold some soap to a confidential
     informant.” (Notes to Testimony May 7, 2019 p. 3). Of concern to
     this [c]ourt is the Appellant’s characterization of the offense. The
     Appellant fails to appreciate the wrongfulness of his actions in that
     he arranged and participated in a pseudo drug transaction to
     recoup a profit with another parolee in his vehicle. Id. For all
     intents and purposes the Appellant acted as if he were delivering
     a controlled substance, hence re-engaging in criminal conduct. As

                                     -6-
J-S51002-20


     counsel for the Appellant stated: “According to [Appellant], the
     confidential informant owed him some money and he thought ---
     he was having trouble collecting it and thought it would be the
     best way to recoup the money.” Id. Based on these facts and
     circumstances, this [c]ourt found that the Appellant cannot stop
     engaging in criminal behavior or conform his conduct to the
     requirements of the law.

            This [c]ourt also referenced and considered the Appellant’s
     two prison misconducts pending the imposition of sentence. The
     pre-sentence investigative report cited two misconducts: one on
     December 10, 2018 for violation of prison rules and staff
     instructions, and the second, more egregious and assaultive in
     nature, committed on April 10, 2019 involved abusive language,
     physical striking, creating a disturbance, and throwing hot water
     on a prison guard necessitating emergency restraints for the
     Appellant, and medical care for the prison guard. On both
     occasions, the Lackawanna County Prison conducted internal
     hearings, and determined the Appellant to be guilty of both
     misconducts. As a result, the pre-sentence investigative report
     cited that the Appellant received restrictive housing placement for
     a total of seventy-one (71) days. At the time of sentencing, the
     Appellant minimized his role in this disturbance, and the
     seriousness of his conduct, alleging the prison guard as the
     aggressor. (Notes to Testimony, May 7, 2019 p. 2, 4). . . .
     Clearly, the Appellant demonstrated that he is a poor candidate
     for rehabilitation by his failure to comply with the rules and
     regulations of the prison.

            This [c]ourt believes the Appellant’s behavior in prison
     combined with his prior assaultive criminal history as highlighted
     in the pre-sentence investigative report beginning as a juvenile
     and then twice as an adult shows no regard, no rehabilitation, and
     is indicative of the Appellant’s mindset. Therefore, in consideration
     of public safety, this Court believed the citizens of Pennsylvania
     should not be subjected to a criminal such as the Appellant living
     among them. The Appellant is assaultive and incapable of
     peacefully living a law-abiding life. Notwithstanding, a review of
     the sentencing transcript reveals that this Court considered the
     Appellant’s prison misconducts not as the sole factor, but as one
     factor among others illustrating the Appellant’s inability to
     rehabilitate that led to the aggravated range sentence on Count
     II. See Commonwealth v. Anderson, 830 A.2d 1013 (Pa.
     Super. 2003)(holding that the trial court offered sufficient reasons

                                     -7-
J-S51002-20


     for sentence for controlled substance offenses in aggravating
     circumstances range, stating that offenses were committed at
     time when prior fines and costs were not paid and when defendant
     remained on supervision from previous conviction, and
     defendant’s conduct while incarcerated in jail was not in
     accordance with conduct that would be expected of somebody
     incarcerated.). Accordingly, this Court is not precluded from
     considering the above factors as aggravating circumstances when
     it imposed the Appellant’s sentence.

           Therefore, fully aware of the Appellant’s criminal history, the
     information contained in the pre-sentence investigative report,
     the applicable sentencing guidelines, the Appellant’s statements
     at sentencing as well as the punitive, deterrent, rehabilitative, and
     protective purposes of sentencing, this Court weighed all factors
     accordingly, and for compelling reasons imposed an aggravated
     range sentence on Count II within the statutory maximum.

Trial Court Opinion, 6/22/20, at 9-12.

     Consistent with the foregoing, Appellant is not entitled to relief, and we

affirm the judgment of sentence.

     Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/22/2020




                                     -8-